DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowed claims
2.	In the applicant’s initial interview held 1/11/2022, the Examiner has made a thorough review of the claimed inventions, the applicant’s arguments, and the applicant’s originally filed specification. Applicant’s arguments are persuasive. After that, the Examiner has made an updated search of applicable prior art. No prior art alone or in combination in record has been found to teach the combination of the features in the same field of endeavor or for solving the same problem as claimed invention. Independent claims 1, 10, and 17 are allowable over the prior art of record. The remaining claims are dependent of claim 1, 10, and 17 respectively, therefore, are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the claim recites the limitations of: a) accessing a first image; b) accessing a second image; c) from an adversarial pattern generating system, generating a face recognition adversarial pattern for display from a specified region of a face corresponding to the second image, the face recognition adversarial pattern 

Regarding claim 10, the claim recites the limitations of: comprising: a power supply; a communication component to receive a face recognition adversarial pattern in real-time from an adversarial pattern generating system; a data storage component to store the face recognition adversarial pattern; an electronic visual display to display light patterns from a specified region of a face; and a processing component to control the light patterns displayed by the electronic visual display according to the face recognition adversarial pattern, the face recognition adversarial pattern configured to minimize a measure of distance, as determined by a face recognition system, between the face and a class of a first image or to maximize a probability of the misclassification of the second image by the face recognition system. The combination of these features as cited in the claim are neither disclosed nor suggested by the prior art of record.

Regarding claim 17, the claim recites the limitations of: comprising: one or more storage components; and  26 Docket No.: 4242US01Attorney Ref. No. 134790-249291one or more processing components, the one or more processing components configured to cause: a) accessing a first image; b) accessing a second image; c) from an adversarial pattern generating system, generating a face recognition adversarial pattern for display from a specified region of a face corresponding to the second image, the face recognition adversarial pattern operable to minimize a measure of distance, as determined by a face recognition system, between the face and a class of the first image or to maximize a probability of the misclassification of the second image by the face recognition system; d) providing a face mountable device, that is mounted on the face, access to the face recognition adversarial pattern in real time via a communications component; e) controlling light patterns on the face mountable device according to the face recognition adversarial pattern; and f) determining if the face recognition system identifies the face as corresponding to the first image or the second image and repeating a) through e) for different first image and second image pairs to determine a susceptibility of the face recognition system to an adversarial attack. The combination of these features as cited in the claim are neither disclosed nor suggested by the prior art of record.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Poliakov, US 20200082097. Sharma et al, US 20190332850. Goswami et al, US 20190238568.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        1/13/2022